In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS

******************** *
PATRICIA HUHMANN,        *                                     No. 13-903V
                         *                                     Special Master Christian J. Moran
             Petitioner, *
                         *                                     Filed: August 29, 2014
v.                       *
                         *                                     Damages; decision based on proffer;
SECRETARY OF HEALTH      *                                     influenza (“flu”) vaccine; shoulder
AND HUMAN SERVICES,      *                                     injury related to vaccine
                         *                                     administration (“SIRVA”).
             Respondent. *
******************** *

Kathy A. Lee, Cline, Farrell, et al., Indianapolis, IN, for petitioner;
Claudia B. Gangi, United States Dep’t of Justice, Washington, DC, for respondent.

                UNPUBLISHED DECISION AWARDING DAMAGES1

       On November 13, 2013, Patricia Huhmann filed a petition under the
National Childhood Vaccine Injury Act, 42 U.S.C. §300 a-10 through 34 (2006),
alleging that she suffered pain in her left shoulder secondary to the influenza
(“flu”) vaccine she received in her left arm on November 16, 2010. The
undersigned ruled that Ms. Huhmann is entitled to compensation under the
Vaccine Act. Ruling, issued on May 13, 2014.


       On August 26, 2014, respondent filed a Proffer on Award of Compensation,
to which petitioner agrees. Based upon the record as a whole, the special master
finds the proffer reasonable and that petitioner is entitled to an award as stated in
the Proffer. Pursuant to the attached Proffer, with Tab A, the court awards
petitioner:

1
  The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17, 2002), requires that the
Court post this decision on its website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion
proposing redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4). Any
redactions ordered by the special master will appear in the document posted on the website.
        A lump sum payment of $120,000.00 representing compensation for lost
        earnings ($4,480.00), pain and suffering ($114,344.03), and past
        unreimbursable expenses ($1,175.97), in the form of a check payable to
        petitioner, Patricia Huhmann.

       In the absence of a motion for review filed pursuant to RCFC Appendix B,
the clerk of the court is directed to enter judgment herewith.

        Any questions may be directed to my law clerk, Mary Holmes, at (202) 357-
6353.

        IT IS SO ORDERED.

                                             s/Christian J. Moran
                                             Christian J. Moran
                                             Special Master




                                         2
          Case 1:13-vv-00903-UNJ Document 32 Filed 08/26/14 Page 1 of 3



                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

_________________________________________
                                          )
PATRICIA HUHMANN,                         )
                                          )
                  Petitioner,             )
                                          )                  No. 13-903V
v.                                        )                  Special Master Moran
                                          )                  ECF
SECRETARY OF HEALTH AND                   )
HUMAN SERVICES,                           )
                                          )
                  Respondent.             )
__________________________________________)

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

   I.   Items of Compensation

        A. Future Medical Care Expenses

        Respondent proffers that based on the evidence of record, petitioner is not entitled to an

award for projected unreimbursable medical care expenses incurred from the date of judgment as

provided under 42 U.S.C. § 300aa-15(a)(1)(A). Petitioner agrees.

        B. Lost Earnings

        The parties agree that based upon the evidence of record, Patricial Huhmann has suffered

a past loss of earnings as a result of her vaccine-related injury. Therefore, respondent proffers

that the Court should award Patricia Huhmann a lump sum of $4,480.00 for her lost earnings as

provided under the Vaccine Act, 42 U.S.C. § 300aa-15(a)(3)(A). Petitioner agrees.

        C. Pain and Suffering

        Respondent proffers that the Court should award Patricia Huhmann a lump sum of

$114,344.03 for her actual and projected pain and suffering. This amount reflects that the award
          Case 1:13-vv-00903-UNJ Document 32 Filed 08/26/14 Page 2 of 3



for projected pain and suffering has been reduced to net present value. See § 300aa-15(a)(4).

Petitioner agrees.

        D. Past Unreimbursable Expenses

        Evidence supplied by petitioner documents Patricia Huhmann’s expenditure of past

unreimubursable expenses as a result of her vaccine-related injury. Respondent proffers that the

Court should award Patricia Huhmann a lump sum of $1,175.97 for past unreimbursable

expenses as provided under the Vaccine Act, 42 U.S.C. § 300aa-15(a)(1)(A). Petitioner agrees.

        E. Medicaid Lien

        Petitioner represents that there are no outstanding Medicaid liens related to her vaccine-

related injury.


    II. Form of the Award

        The parties recommend that the compensation provided to petitioner should be made

through a lump sum payment as described below and request that the Special Master’s decision

and the Court’s judgment award the following 1: a lump sum payment of $120,000.00,

representing compensation for lost earnings ($4,480.00), pain and suffering ($114,344.03), and

past unreimbursable expenses ($1,175.97), in the form of a check payable to petitioner, Patricia

Huhmann.


    III. Summary of Recommended Payment Following Judgment

    Lump sum payable to petitioner:                                  $120,000.00




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future pain and
suffering.
         Case 1:13-vv-00903-UNJ Document 32 Filed 08/26/14 Page 3 of 3



                                          Respectfully submitted,

                                          STUART F. DELERY
                                          Assistant Attorney General

                                          RUPA BHATTACHARYYA
                                          Director
                                          Torts Branch, Civil Division

                                          VINCENT J. MATANOSKI
                                          Deputy Director
                                          Torts Branch, Civil Division

                                          MICHAEL P. MILMOE
                                          Senior Trial Counsel
                                          Torts Branch, Civil Division


                                          /s/ Claudia B. Gangi
                                          CLAUDIA B. GANGI
                                          Senior Trial Attorney
                                          Torts Branch, Civil Division
                                          U.S. Department of Justice
                                          P.O. Box 146
                                          Benjamin Franklin Station
                                          Washington, D.C. 20044-0146
                                          Tel.: (202) 616-4138



Dated:   August 26, 2014